 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $175,000.00 Issue Date: April 10, 2017

 

12% CONVERTIBLE NOTE

 

FOR VALUE RECEIVED, FIRST HARVEST CORP., a Nevada corporation (“Borrower” or
“Company”), hereby promises to pay to the order of EMA FINANCIAL, LLC, a
Delaware limited liability company, or its registered assigns (the “Holder”), on
April 7, 2018, (subject to extension as set forth below, the “Maturity Date”),
the sum of $175,000.00 as set forth herein, together with interest on the unpaid
principal balance hereof at the rate of twelve (12%) per annum (the “Interest
Rate”) from the date of issuance hereof until this Note plus any and all amounts
due hereunder are paid in full, and any additional amounts set forth herein,
including without limitation any Additional Principal (as defined herein).
Interest shall be computed on the basis of a 365-day year and the actual number
of days elapsed. Any amount of principal or interest on this Note which is not
paid when due shall bear interest at the rate of twenty-four percent (24%) per
annum from the due date thereof until the same is paid (“Default Interest”). All
payments due hereunder shall be made in lawful money of the United States of
America. All payments shall be made at such address as the Holder shall
hereafter give to the Borrower by written notice made in accordance with the
provisions of this Note. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a business day, the same shall instead
be due on the next succeeding day which is a business day and, in the case of
any interest payment date which is not the date on which this Note is paid in
full, the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of interest due on such date. As used in this
Note, the term “business day” shall mean any day other than a Saturday, Sunday
or a day on which commercial banks in the city of New York, New York are
authorized or required by law or executive order to remain closed. Each
capitalized term used herein, and not otherwise defined, shall have the meaning
ascribed thereto in that certain Securities Purchase Agreement entered into by
and between the Company and Holder dated on or about the date hereof, pursuant
to which this Note was originally issued (the “Purchase Agreement”). The Holder
may, by written notice to the Borrower at least five (5) days before the
Maturity Date (as may have been previously extended), extend the Maturity Date
to up to one (1) year following the date of the original Maturity Date
hereunder.

 

1

 

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

The following terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1. Conversion Right. The Holder shall have the right, in its sole and absolute
discretion, as of the date which is one hundred and eighty (180) days following
the Issue Date hereof, to convert all or any part of the outstanding amount due
under this Note into fully paid and non-assessable shares of Common Stock, as
such Common Stock exists on the Issue Date, or any shares of capital stock or
other securities of the Borrower into which such Common Stock shall hereafter be
changed or reclassified at the conversion price (the “Conversion Price”)
determined as provided herein (a “Conversion”); provided, however, that in no
event shall the Holder be entitled to convert any portion of this Note in excess
of that portion of this Note upon conversion of which the sum of (1) the number
of shares of Common Stock beneficially owned by the Holder and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Notes or the unexercised
or unconverted portion of any other security of the Borrower subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.9% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Regulation
13D-G thereunder, except as otherwise provided in clause (1) of such proviso,
provided, further, however, that the limitations on conversion may be waived by
the Holder upon, at the election of the Holder, not less than 61 days’ prior
notice to the Borrower, and the provisions of the conversion limitation shall
continue to apply until such 61st day (or such later date, as determined by the
Holder, as may be specified in such notice of waiver). The number of shares of
Common Stock to be issued upon each Conversion of this Note (“Conversion
Shares”) shall be determined by dividing the Conversion Amount (as defined
below) by the applicable Conversion Price then in effect on the date specified
in the notice of conversion, in the form attached hereto as Exhibit A (the
“Notice of Conversion”), delivered to the Borrower by the Holder in accordance
with Section 1.4 below; provided that the Notice of Conversion is submitted by
facsimile or e-mail (or by other means resulting in, or reasonably expected to
result in, notice) to the Borrower before 11:59 p.m., New York, New York time on
such conversion date (the “Conversion Date”). The term “Conversion Amount”
means, with respect to any Conversion of this Note, the sum of (1) the principal
amount of this Note to be converted in such Conversion, plus (2) accrued and
unpaid interest, if any, on such principal amount being converted at the
interest rates provided in this Note to the Conversion Date, plus (3) at the
Holder’s option, Default Interest, if any, on the amounts referred to in the
immediately preceding clauses (1) and/or (2), plus (4) any Additional Principal
for such Conversion, plus (5) at the Holder’s option, any amounts owed to the
Holder pursuant to Sections 1.2(c) and 1.4(g) hereof.

 

2

 

 

1.2. Conversion Price.

 

a) Calculation of Conversion Price. The conversion price hereunder (the
“Conversion Price”) shall equal the lower of: (i) the closing sale price of the
Common Stock on the Principal Market on the Trading Day immediately preceding
the Closing Date, and (ii) 60% of either the lowest sale price for the Common
Stock on the Principal Market during the twenty-five (25) consecutive Trading
Days immediately preceding the Conversion Date or the closing bid price,
whichever is lower, provided if Borrower fails to register the shares of Common
Stock of this Note within one hundred and eighty (180) days from the Issue date
in accordance with Section 4(n) of the Purchase Agreement then the conversion
price hereunder (“Default Conversion Price”) shall while this Note remains
outstanding equal the lower of: (i) the closing sale price of Common Stock on
the Principal Market on the Trading Day immediately preceding the Closing Date,
and (ii) 40% of either the lowest sale price for the Common Stock on the
Principal Market during the twenty five (25) consecutive Trading Days
immediately preceding the Conversion Date or the closing bid price, whichever is
lower, and provided, however, if the Company’s share price at any time loses the
bid (ex: 0.0001 on the ask with zero market makers on the bid on level 2), then
the Conversion Price may, in the Holder’s sole and absolute discretion, be
reduced to a fixed conversion price of 0.00001 (if lower than the conversion
price otherwise), and provided, that if on the date of delivery of the
Conversion Shares to the Holder, or any date thereafter while Conversion Shares
are held by the Holder, the closing bid price per share of Common Stock on the
Principal Market on the Trading Day on which the Common Shares are traded is
less than the sale price per share of Common Stock on the Principal Market on
the Trading Day used to calculate the Conversion Price hereunder, then such
Conversion Price shall be automatically reduced such that the Conversion Price
shall be recalculated using the new low closing bid price (“Adjusted Conversion
Price”) and shall replace the Conversion Price above, and Holder shall be issued
a number of additional shares such that the aggregate number of shares Holder
receives is based upon the Adjusted Conversion Price, and provided, further,
that the Conversion Price shall be subject to Section 1.2(b) below. For the
purpose of clarity, any shares required to be issued as a result of an Adjusted
Conversion Price shall be deemed to be “Conversion Shares” under this Note. If
an Event of Default under Section 3.9 of the Note has occurred, Holder, in its
sole discretion, may elect to use a Conversion Price which shall equal the lower
of: (i) the closing sale price of the Common Stock on the Principal Market on
the Trading Day immediately preceding the Closing Date; (ii) 60% of either the
lowest sale price or the closing bid price, whichever is lower for the Common
Stock on the Principal Market during any Trading Day in which the Event of
Default has not been cured. If such Common Stock is not traded on the OTCBB,
OTCQB, OTC Pink, NASDAQ or NYSE, then such sale price shall be the sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded or, if no sale price of such security is available
in any of the foregoing manners, the average of the closing bid prices of any
market makers for such security that are listed in the “pink sheets” by the
National Quotation Bureau, Inc. If such sale price cannot be calculated for such
security on such date in the manner provided above, such price shall be the fair
market value as mutually determined by the Borrower and the Holder. If the
Borrower’s Common stock is chilled for deposit at DTC, becomes chilled at any
point while this Note remains outstanding or deposit or other additional fees
are payable due to a Yield Sign, Stop Sign or other trading restrictions, or if
the closing sale price at any time falls below $0.925 (as appropriately and
equitably adjusted for stock splits, stock dividends, stock contributions and
similar events), then such % figure specified in clause 1.2(a)(ii) above shall
be reduced to 45%. In the event that the shares of the Borrower’s Common Stock
are not deliverable via DWAC following the conversion of any amount hereunder,
an additional 5% discount will be attributed to the Conversion Price.
Additionally, the Borrower acknowledges that it will take all reasonable steps
necessary or appropriate, including providing a board of directors resolution
authorizing the issuance of common stock to Holder . So long as the requested
sale may be made pursuant to Rule 144, the Company agrees to accept an opinion
of counsel to the Holder confirming the rights of the Holder to sell shares of
Common Stock issuable or issued to Holder on conversion of this Note pursuant to
Rule 144 as promulgated by the SEC (“Rule 144”), as such Rule 144 may be in
effect from time to time, which opinion will be issued at the Company’s expense
and the conversion dollar amount will be reduced by $750.00 to cover the cost of
such legal opinion. “Trading Day” shall mean any day on which the Common Stock
is tradable for any period on the OTC Pink, or on the principal securities
exchange or other securities market on which the Common Stock is then being
traded. Additionally, if the Company ceases to be a reporting company pursuant
to the 1934 Act or if the Note cannot be converted into free trading shares
after 181 days from the issuance date, an additional 15% discount will be
attributed to the Conversion Price for any and all Conversions submitted
thereafter.

 

3

 

 

b) If at any time the Conversion Price as determined hereunder for any
Conversion would be less than the par value of the Common Stock, then the
Conversion Price hereunder shall equal such par value for such Conversion and
the Conversion Amount for such Conversion shall be increased to include
Additional Principal, where “Additional Principal” means such additional amount
to be added to the Conversion Amount to the extent necessary to cause the number
of Conversion Shares issuable upon such Conversion to equal the same number of
Conversion Shares as would have been issued had the Conversion Price not been
subject to the minimum price set forth in this Section 1.2(b).

 

c) Without in any way limiting the Holder’s right to pursue other remedies,
including actual damages and/or equitable relief, the parties agree that if
delivery of the Common Stock issuable upon conversion of this Note is not
delivered by the Deadline (as defined below) the Borrower shall pay to the
Holder $1,000.00 per day in cash, for each day beyond the Deadline that the
Borrower fails to deliver such Common Stock. Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder, shall be added to the principal amount of this
Note, in which event interest shall accrue thereon in accordance with the terms
of this Note and such additional principal amount shall be convertible into
Common Stock in accordance with the terms of this Note. The Borrower agrees that
the right to convert this Note is a valuable right to the Holder. The damages
resulting from a failure, attempt to frustrate, or interference with such
conversion right are difficult if not impossible to quantify. Accordingly the
parties acknowledge that the liquidated damages provision contained in this
Section are justified.

 

1.3. Authorized Shares. The Borrower covenants that the Borrower will at all
times while this Note is outstanding reserve from its authorized and unissued
Common Stock a sufficient number of shares, free from preemptive rights, to
provide for the issuance of Common Stock upon the full conversion or adjustment
of this Note. The Borrower is required at all times to have authorized and
reserved ten (10) times the number of shares that is actually issuable upon full
conversion or adjustment of this Note (based on the Conversion Price of the
Notes in effect from time to time)(the “Reserved Amount”). Initially, the
Company will instruct the Transfer Agent to reserve one million six hundred
thousand (1,600,000) shares of common stock in the name of the Holder for
issuance upon conversion hereof. The Borrower represents that upon issuance,
such shares will be duly and validly issued, fully paid and non-assessable. In
addition, if the Borrower shall issue any securities or make any change to its
capital structure which would change the number of shares of Common Stock into
which this Note shall be convertible at the then current Conversion Price, the
Borrower shall at the same time make proper provision so that thereafter there
shall be a sufficient number of shares of Common Stock authorized and reserved,
free from preemptive rights, for conversion of this Note in full. The Borrower
(i) acknowledges that it has irrevocably instructed its transfer agent to issue
certificates for the Common Stock issuable upon conversion of this Note, and
(ii) agrees that its issuance of this Note shall constitute full authority to
its officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.

 

4

 

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.

 

1.4. Method of Conversion.

 

a) Mechanics of Conversion. Subject to Section 1.1, this Note may be converted
by the Holder in whole or in part at any time and from time to time after the
Issue Date, by submitting to the Borrower a Notice of Conversion (by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion
Date prior to 11:59 p.m., New York, New York time).

 

b) Book Entry upon Conversion. Notwithstanding anything to the contrary set
forth herein, upon conversion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Borrower unless the entire unpaid principal amount of this Note is so converted.
The Holder and the Borrower shall maintain records showing the principal amount
so converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Borrower shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, the Holder
may not transfer this Note unless the Holder first physically surrenders this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder
(upon payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid principal amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted principal amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.

 

c) Payment of Taxes. The Borrower shall not be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

5

 

 

d) Delivery of Common Stock upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4 or upon an event triggering the calculation of
an Adjusted Conversion Price, the Borrower shall issue and deliver or cause to
be issued and delivered to or upon the order of the Holder certificates for the
Common Stock issuable upon such conversion within three (3) business days after
such receipt or such an event (the “Deadline”) (and, solely in the case of
conversion of the entire unpaid principal amount hereof, surrender of this Note)
in accordance with the terms hereof and the Purchase Agreement.

 

e) Obligation of Borrower to Deliver Common Stock. Upon receipt by the Borrower
of a duly and properly executed Notice of Conversion or upon an event triggering
the calculation of an Adjusted Conversion Price, the Holder shall be deemed to
be the holder of record of the Common Stock issuable upon such conversion or as
a result of an Adjusted Conversion Price, the outstanding principal amount and
the amount of accrued and unpaid interest on this Note shall be reduced to
reflect such conversion or adjustment, and, unless the Borrower defaults on its
obligations under this Article I, all rights with respect to the portion of this
Note being so converted shall forthwith terminate except the right to receive
the Common Stock or other securities, cash or other assets, as herein provided,
on such conversion. If the Holder shall have given a Notice of Conversion as
provided herein or upon an event triggering the calculation of an Adjusted
Conversion Price, the Borrower’s obligation to issue and deliver the
certificates for Common Stock shall be absolute and unconditional, irrespective
of the absence of any action by the Holder to enforce the same, any waiver or
consent with respect to any provision thereof, the recovery of any judgment
against any person or any action to enforce the same, any failure or delay in
the enforcement of any other obligation of the Borrower to the holder of record,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder of any obligation to the Borrower, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before
11:59 p.m., New York, New York time, on such date.

 

f) Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.4, the Borrower shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion or upon an
event triggering the calculation of an Adjusted Conversion Price to the Holder
by crediting the account of Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system.

 

g) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion or adjustment of this Note is not delivered by the
Deadline, the Borrower shall pay to the Holder $1,000.00 per day in cash, for
each day beyond the Deadline that the Borrower fails to deliver such Common
Stock to the Holder. Such cash amount shall be paid to Holder by the fifth day
of the month following the month in which it has accrued or, at the option of
the Holder, shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Stock in accordance
with the terms of this Note. The Borrower agrees that the right to convert
and/or receive shares in the event of an adjustment is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, or
interference with such conversion or adjustment right are difficult if not
impossible to qualify. Accordingly the parties acknowledge that the liquidated
damages provision contained in this Section 1.4(g) are justified.

 

6

 

 

h) The Borrower acknowledges that it will take all reasonable steps necessary or
appropriate, including accepting an opinion of counsel to Holder confirming the
rights of Holder to sell shares of Common Stock issued to Holder on conversion
or adjustment of the Note pursuant to Rule 144 as promulgated by the SEC (“Rule
144”), as such Rule may be in effect from time to time. So long as the requested
sale may be made pursuant to Rule 144 the Borrower agrees to accept an opinion
of counsel to the Holder which opinion will be issued at the Borrower’s expense.

 

i) Charges and Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all Transfer Agent fees incurred from the
issuance of the Common Stock to Holder, as well as any and all other fees and
charges required by the Transfer Agent as a condition to effectuate such
issuance. Any such fees or charges as noted in this Section that are paid by the
Holder (whether from the Company’s delays, outright refusal to pay, or
otherwise), will be automatically added to the Principal Amount of the Note and
tack back to the Issue Date herein for purposes of Rule 144.

 

1.5. Restricted Securities. The shares of Common Stock issuable upon conversion
or adjustment of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Act or (ii)
the Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor (as defined in the Purchase
Agreement). Any legend set forth on any stock certificate evidencing any
Conversion Shares shall be removed and the Borrower shall issue to the Holder a
new certificate therefore free of any transfer legend if (i) the Borrower or its
transfer agent shall have received an opinion of counsel form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such Common Stock may be made without
registration under the Act, which opinion shall be reasonably acceptable to the
Company, or (ii) in the case of the Common Stock issued or issuable upon
conversion of this Note, such security is registered for sale by the Holder
under an effective registration statement filed under the Act or otherwise may
be sold pursuant to Rule 144 without any restriction as to the number of
securities as of a particular date that can then be immediately sold.

 

7

 

 

1.6. Effect of Certain Events.

 

a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the
Borrower, the effectuation by the Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of the Borrower is
disposed of, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the
Borrower is not the survivor shall either: (i) be deemed to be an Event of
Default (as defined in Article III) pursuant to which the Borrower shall be
required to pay to the Holder upon the consummation of and as a condition to
such transaction an amount equal to the Default Amount (as defined in Article
III) or (ii) be treated pursuant to Section 1.6(b) hereof. “Person” shall mean
any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.

 

b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this Note
is issued and outstanding and prior to conversion of all of the Notes, there
shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities or assets thereafter deliverable upon the conversion hereof. The
Borrower shall not affect any transaction described in this Section 1.6(b)
unless (a) it first gives, to the extent practicable, thirty (30) days prior
written notice (but in any event at least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time, for clarification, the
Holder shall be entitled to convert this Note) and (b) the resulting successor
or acquiring entity assumes by written instrument the obligations of this
Section 1.6(b). The above provisions shall similarly apply to successive
consolidations, mergers, sales, transfers or share exchanges.

 

c) Adjustment Due to Distribution. If the Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution. Such assets shall be held in
escrow by the Company pending any such conversion

 

8

 

 

d) Purchase Rights. If, at any time when any Notes are issued and outstanding,
the Borrower issues any convertible securities or rights to purchase stock,
warrants, securities or other property (the “Purchase Rights”) pro rata to the
record holders of any class of Common Stock, then the Holder of this Note will
be entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without regard to any limitations on conversion
contained herein) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
the grant, issue or sale of such Purchase Rights.

 

e) Stock Dividends and Stock Splits. If the Company, at any time while this Note
is outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on shares of Common Stock or any
securities convertible into or exercisable for Common Stock; (B) subdivides
outstanding shares of Common Stock into a larger number of shares; (C) combines
(including by way of a reverse stock split) outstanding shares of Common Stock
into a smaller number of shares; or (D) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price (and each sale or bid price used in
determining the Conversion Price) shall be multiplied by a fraction, of which
the numerator shall be the number of shares of Common Stock outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

f) Notice of Adjustments. Upon the occurrence of each adjustment or readjustment
of the Conversion Price as a result of the events described in this Section 1.6,
the Borrower, at its expense, shall promptly compute such adjustment or
readjustment and prepare and furnish to the Holder a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Borrower shall, upon the written
request at any time of the Holder, furnish to such Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at
the time in effect and (iii) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon conversion of the Note.

 

1.7. Revocation. If any Conversion Shares are not received by the Deadline, the
Holder may revoke the applicable Conversion pursuant to which such Conversion
Shares were issuable. This Note shall remain convertible after the Maturity Date
hereof until this Note is repaid or converted in full.

 

9

 

 

1.8. Prepayment. Notwithstanding anything to the contrary contained in this
Note, subject to the terms of this Section, at any time during the period
beginning on the Issue Date and ending on the date which is six (6) months
following the Issue Date (“Prepayment Termination Date”), Borrower shall have
the right, exercisable on not less than five (5) Trading Days prior written
notice to the Holder of this Note, to prepay the outstanding balance on this
Note (principal and accrued interest), in full, in accordance with this Section.
Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to the Holder of the Note at its registered addresses and shall state:
(1) that the Borrower is exercising its right to prepay the Note, and (2) the
date of prepayment which shall be not more than ten (10) Trading Days from the
date of the Optional Prepayment Notice. On the date fixed for prepayment (the
“Optional Prepayment Date”), the Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to or upon the order of the Holder as
specified by the Holder in writing to the Borrower at least one (1) business day
prior to the Optional Prepayment Date. If the Borrower exercises its right to
prepay the Note, the Borrower shall make payment to the Holder of an amount in
cash (the “Optional Prepayment Amount”) equal to the Prepayment Factor (as
defined below), multiplied by the sum of: (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal
amount of this Note to the Optional Prepayment Date plus (y) Default Interest,
if any, on the amounts referred to in clauses (w) and (x) plus (z) any amounts
owed to the Holder pursuant to Sections 1.3 and 1.4(g) hereof. If the Borrower
delivers an Optional Prepayment Notice and fails to pay the Optional Prepayment
Amount due to the Holder of the Note within two (2) business days following the
Optional Prepayment Date, the Borrower shall forever forfeit its right to prepay
the Note pursuant to this Section. After the Prepayment Termination Date, the
Borrower shall have no right to prepay this Note. For purposes hereof, the
“Prepayment Factor” shall equal one hundred and thirty five percent (135%),
provided that such Prepayment factor shall equal one hundred and twenty five
percent (125%) if the Optional Prepayment Date occurs on or before the date
which is ninety (90) days following the Issue Date hereof.

 

ARTICLE II. CERTAIN COVENANTS

 

2.1. Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

2.2. Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.

 

2.3. Borrowings; Liens. Notwithstanding section 4(m) of the Purchase Agreement,
so long as the Borrower shall have any obligation under this Note, the Borrower
shall not (i) create, incur, assume guarantee, endorse, contingently agree to
purchase or otherwise become liable upon the obligation of any person, firm,
partnership, joint venture or corporation, except by the endorsement of
negotiable instruments for deposit or collection, or suffer to exist any
liability for borrowed money, except (a) borrowings in existence or committed on
the date hereof and of which the Borrower has informed Holder in writing prior
to the date hereof, or (b) indebtedness to trade creditors or financial
institutions incurred in the ordinary course of business, or (ii) enter into,
create or incur any liens, claims or encumbrances of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits therefrom, securing any indebtedness
occurring after the date hereof.

 

10

 

 

2.4. Sale of Assets. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s written consent, sell,
lease or otherwise dispose of any significant portion of its assets outside the
ordinary course of business. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.

 

2.5. Advances and Loans. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s written consent, lend
money, give credit or make advances to any person, firm, joint venture or
corporation, including, without limitation, officers, directors, employees,
subsidiaries and affiliates of the Borrower, except loans, credits or advances
in existence or committed on the date hereof and which the Borrower has informed
Holder in writing prior to the date hereof.

 

2.6. Charter. So long as the Borrower shall have any obligations under this
Note, the Borrower shall not amend its charter documents, including without
limitation its certificate of incorporation and bylaws, in any manner that
materially and adversely affects any rights of the Holder.

 

2.7. Transfer Agent. The Borrower shall not change its transfer agent without
the prior written consent of the Holder. Any resignation by the transfer agent
without a replacement transfer agent consented to by the Holder prior to such
replacement taking effect shall constitute an Event of Default hereunder.

 

2.8. Redemption. Notwithstanding anything contained herein or in the Purchase
Agreement, if at any time the Company enters into any capital raising
transaction, including without limitation an equity line transaction, a loan
transaction or the sale of shares of Common Stock or securities convertible into
or exercisable or exchangeable for Common Stock, whether or not permitted under
the Transaction Documents (“Subsequent Financing”), then five (5) Trading Days
following the closing of each such Subsequent Financing at least 60% of the
gross proceeds therefrom (“Redemption Amount”) shall be paid to the Holder to
redeem a portion of this Note at a redemption price in accordance with the
Prepayment Factor as described in Section 1.8 of the Note plus all accrued but
unpaid interest thereon, provided however (a) if the Holder is holding other
convertible notes similar to this Note (collectively with this Note, the
“Notes”), the Redemption Amount shall be applied to redemption of the Notes as
specified by the Holder, (b) the Holder shall be notified in writing of the
closing of each such Subsequent Financing within one (1) day following such
closing, and (c) the Holder may elect to reject any such redemption in whole or
in part, in which case the Company may not redeem any Notes in connection with
such Subsequent Financing to the extent so rejected (for clarification, if the
holder elects to reject any redemption in any instance, such rejection shall not
affect the Holder’s redemption rights hereunder in the future). For example, if
the Company raises $100,000 and $5,000 in interest has accrued per $30,000 of
principal under the Note being redeemed in whole or in part, then $50,000 of
such proceeds shall be paid to the Holder to redeem such Note (except to the
extent rejected), which $50,000 shall be applied as follows: $45,000 to redeem
the $30,000 in principal plus $5,000 in payment of accrued interest thereon. To
the extent the Company is obligated to redeem any portion of the Notes pursuant
to this Section but fails to do so, such default shall constitute an Event of
Default under all the Notes.

 

11

 

 

2.9. Future Financings: From the date hereof until such time as the Purchaser no
longer holds any of the Securities, in the event the Company issues or sells any
shares of Common Stock or securities directly or indirectly convertible into or
exercisable for Common Stock (“Common Stock Equivalents”) or amends the
transaction documents relating to any sale or issuance of Common Stock or Common
Stock Equivalents, if the Purchaser reasonably believes that the terms and
conditions thereunder are more favorable to such investors as the terms and
conditions granted under the Transaction Documents, upon notice to the Company
by such Purchaser, the Transaction Documents shall be deemed automatically
amended so as to give the Purchasers the benefit of such more favorable terms or
conditions. Company shall deliver acknowledgment of such automatic amendment to
the Transaction Documents to Purchaser in form and substance reasonably
satisfactory to the Purchaser ( the “Acknowledgment”) within three (3) business
days of Company’s receipt of request from Purchaser (the “Deadline”), provided
that Company’s failure to timely provide the Acknowledgement shall not affect
the automatic amendments contemplated hereby. If the Acknowledgement is not
delivered by the Deadline, Company shall pay to the Purchaser $1000.00 per day
in cash, for each day beyond the Deadline that the Company fails to deliver such
Acknowledgement.

 

ARTICLE III. EVENTS OF DEFAULT

 

Any one or more of the following events which shall occur and/or be continuing
shall constitute an event of default (each, an “Event of Default”):

 

3.1. Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

 

3.2. Conversion and the Shares. The Borrower fails to issue shares of Common
Stock to the Holder (or announces or threatens in writing that it will not honor
its obligation to do so at any time following the execution hereof or) upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Note, fails to transfer or cause its transfer agent to
transfer (issue) (electronically or in certificated form) any certificate for
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note, the Borrower directs
its transfer agent not to transfer or delays, impairs, and/or hinders its
transfer agent in transferring (or issuing) (electronically or in certificated
form) any certificate for shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note, or fails to remove (or directs its transfer agent not to remove or
impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for five (5)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty eight (48) hours of a demand from the Holder.

 

12

 

 

3.3. Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
including but not limited to the Purchase Agreement and such breach continues
for a period of seven (7) days after written notice thereof to the Borrower from
the Holder.

 

3.4. Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Purchase Agreement.

 

3.5. Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6. Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $50,000.00, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

3.7. Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.

 

3.8. Delisting of Common Stock. The Borrower shall fail to maintain the listing
of the Common Stock on at least one of the OTCBB, or OTCQB, OTC Pink or an
equivalent replacement exchange, NASDAQ, the NYSE or AMEX.

 

3.9. Failure to Comply with the Exchange Act. The Borrower shall fail to comply
in any material respect with the reporting requirements of the Exchange Act;
and/or the Borrower shall cease to be subject to the reporting requirements of
the Exchange Act.

 

3.10. Liquidation. Any dissolution, liquidation, or winding up of Borrower or
any substantial portion of its business.

 

3.11. Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

13

 

 

3.12. Maintenance of Assets. The failure by Borrower, during the term of this
Note, to maintain any material intellectual property rights, personal, real
property or other assets which are necessary to conduct its business (whether
now or in the future).

 

3.13. Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower with the SEC for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Note or the Purchase Agreement.

 

3.14. Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without ten (10) days prior written notice to the Holder.

 

3.15. Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower.

 

3.16. Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
Other Agreements, after the passage of all applicable notice and cure or grace
periods, shall, at the option of the Holder, be considered a default under this
Note and the Other Agreements, in which event the Holder shall be entitled (but
in no event required) to apply all rights and remedies of the Holder under the
terms of this Note and the Other Agreements by reason of a default under said
Other Agreement or hereunder. “Other Agreements” means, collectively, all
agreements and instruments between, among or by: (1) the Borrower, and, or for
the benefit of, (2) the Holder and any affiliate of the Holder, including,
without limitation, promissory notes; provided, however, the term “Other
Agreements” shall not include the related or companion documents to this Note.
Each of the loan transactions will be cross-defaulted with each other loan
transaction and with all other existing and future debt of Borrower to the
Holder.

 

14

 

 

Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and the Borrower shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein). UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY
EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE
AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF
ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED
HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 3.1 (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note upon a Trading Market Prepayment Event pursuant to Section 1.7 or upon
acceleration), 3.3, 3.4, 3.6, 3.8, 3.9, 3.11, 3.12, 3.13, 3.14, 3.17, 3.18
and/or 3. 15 exercisable through the delivery of written notice to the Borrower
by such Holders (the “Default Notice”), and upon the occurrence of an Event of
Default specified in the remaining sections of Articles III (other than failure
to pay the principal hereof or interest thereon at the Maturity Date specified
in Section 3,1 hereof), the Note shall become immediately due and payable and
the Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the greater of (i) 150% times the sum of (w) the
then outstanding principal amount of this Note plus (x) accrued and unpaid
interest on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) plus (z) any amounts owed to the Holder
pursuant to Sections 1.3 and 1.4(g) hereof (the then outstanding principal
amount of this Note to the date of payment plus the amounts referred to in
clauses (x), (y) and (z) shall collectively be known as the “Default Sum”) or
(ii) the “parity value” of the Default Sum to be prepaid, where parity value
means (a) the highest number of shares of Common Stock issuable upon conversion
of or otherwise pursuant to such Default Sum in accordance with Article I,
treating the Trading Day immediately preceding the Mandatory Prepayment Date as
the “Conversion Date” for purposes of determining the lowest applicable
Conversion Price, unless the Default Event arises as a result of a breach in
respect of a specific Conversion Date in which case such Conversion Date shall
be the Conversion Date), multiplied by (b) the highest Closing Price for the
Common Stock during the period beginning on the date of first occurrence of the
Event of Default and ending one day prior to the Mandatory Prepayment Date (the
“Default Amount”) and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at law or in
equity.

 

If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect. The Holder may
still convert any amounts due hereunder, including without limitation the
Default Sum, until such time as this Note has been repaid in full.

 

ARTICLE IV. MISCELLANEOUS

 

4.1. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, email or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile or email, with accurate confirmation generated by the
transmitting facsimile machine or computer, at the address, email or number
designated in the Purchase Agreement (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.

 

15

 

 

4.3. Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument (and the other Notes issued pursuant to the Purchase Agreement) as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.

 

4.4. Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the 1933 Act). Notwithstanding anything
in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

4.5. Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

4.6. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

 

16

 

 

4.7. Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the sale of shares of Common Stock acquired upon conversion of
this Note at a price in excess of the price paid for such shares pursuant to
this Note. The Borrower and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

4.8. Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Trading Day after any such receipt or delivery,
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.

 

4.9. Notice of Corporate Events. Except as otherwise provided below, the Holder
of this Note shall have no rights as a Holder of Common Stock unless and only to
the extent that it converts this Note into Common Stock. In the event of any
taking by the Borrower of a record of its shareholders for the purpose of
determining shareholders who are entitled to receive payment of any dividend or
other distribution, any right to subscribe for, purchase or otherwise acquire
(including by way of merger, consolidation, reclassification or
recapitalization) any share of any class or any other securities or property, or
to receive any other right, or for the purpose of determining shareholders who
are entitled to vote in connection with any proposed sale, lease or conveyance
of all or substantially all of the assets of the Borrower or any proposed
liquidation, dissolution or winding up of the Borrower, the Borrower shall mail
a notice to the Holder, at least twenty (20) days prior to the record date
specified therein (or thirty (30) days prior to the consummation of the
transaction or event, whichever is earlier), of the date on which any such
record is to be taken for the purpose of such dividend, distribution, right or
other event, and a brief statement regarding the amount and character of such
dividend, distribution, right or other event to the extent known at such time.
The Borrower shall make a public announcement of any event requiring
notification to the Holder hereunder substantially simultaneously with the
notification to the Holder in accordance with the terms of this Section 4.9.

 

4.10. Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

4.11. Usury. This Note shall be subject to the anti-usury limitations contained
in the Purchase Agreement.

 

(Remainder of Page intentionally left blank)

 

17

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer as of the Issue Date first set forth above.

 

FIRST HARVEST, CORP.

 

By: /s/ Kevin Patrick Gillespie   Name: Kevin Patrick Gillespie   Title: CEO  

 

18

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 12% Convertible
Note of FIRST HARVEST CORP., a Nevada corporation (the Company”), into shares of
common stock (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 1.1 of this Note, as determined in
accordance with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.

 

Conversion calculations:

 

  Issue Date of Note: ___________________________________________________   Date
to Effect Conversion: _____________________________________________      
Conversion Price: ____________________________________________________      
Principal Amount of Note to be Converted: ________________________________  
Less applicable fees under the Note: ______________________________________  
Amount of Note to be Converted: ________________________________________      
Interest Accrued on Account ___________________________________________   of
Conversion at Issue: ________________________________________________      
Additional Principal on Account of Conversion ______________________________  
Pursuant to Section 1.2(b) of the Note: _____________________________________  
    Number of shares of Common Stock to be issued: ___________________________  
Remaining Balance of Note*: ___________________________________________  
Signature: __________________________________________________________      
Name: _____________________________________________________________      
Address for Delivery of Common Stock Certificates: ________________________  
 __________________________________________________________________  
 __________________________________________________________________       Or    
  DWAC Instructions:   Broker No:________________   Account No:_______________

 

*Sum provided does not include accrued interest and/or additional fees

 

19

 

 

 

